Allowable Subject Matter
Claims 6 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “the metallic bump portions have a greater thickness at a center portion than at an edge portion during the selective metal deposition process; the second metal bonding pads have second concave top surfaces; and the center portions of the metallic bump portions contact the second concave top surfaces of the second metal bonding pads” as recited in claim 6.
Morifuji et al. (PG Pub. No. US 2013/0256881 A1) teaches metallic bump portions having a greater thickness at a center portion than at an edge portion (fig. 2: 6 formed in a ball shape, and therefore has greater thickness in center than at edge), and the center portions of the metallic bump portions contact the top surfaces of second metal bonding pads (fig. 20: center portion of 406, corresponding to 6 of fig. 2, contacts top surface of 421).  However, Morifuji is silent to wherein the metallic bump portions have a greater thickness at a center portion than at an edge portion during a selective metal deposition process, and center portions of the metallic bump portions contact second concave top surfaces of the second metal bonding pads.
Chen et al. (PG Pub. No. US 2008/0315433 A1) teaches depositing a metallic bump portion (122) having a greater thickness at a center portion than at an edge portion during the metal deposition process (fig. 1I) on a concave surface of a first bonding pad (120) embedded in a dielectric layer (119), and the center portion of the metallic bump contacts a concave metal bonding pad surface (fig. 2B: 122b contacts concave surface of 116a).  However, Chen does not teach selectively depositing metallic material on the first concave top surfaces of the first metal bonding pads employing a selective metal deposition process while suppressing growth of the metallic material on the physically exposed top surface of the first pad-level dielectric layer.
In light of these limitations in the claims (see Applicant’s fig. 6B & ¶ 0078), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 21-25 depend on claim 6 and are allowed for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894